Young-CO v. State                                                   















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-111-CR

     CEDRICK OKEITH YOUNG,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 292nd District Court
Dallas County, Texas
Trial Court # F93-69211-V
                                                                                                    

O P I N I O N
                                                                                                    

      Appellant was charged by indictment with unlawful possession of cocaine in an aggregate
amount of less than 28 grams and, in addition, it contained two enhancement paragraphs alleging
prior felony convictions.
        Pursuant to a plea-bargain agreement, Appellant waived a jury, pled guilty to the charged
offense, and pled "true" to the second and third paragraphs of the indictment.
      The trial court fully followed the plea-bargain agreement, accepted Appellant's guilty plea,
found Appellant guilty, found both enhancement paragraphs to be true, and sentenced Appellant
to twenty-five years confinement in the Texas Department of Criminal Justice, Institutional
Division.
      Appellant filed a general notice of appeal, and comes to this court on one point of error,
asserting that he has been denied the effective assistance of counsel in violation of the Sixth and
Fourteenth Amendments to the Constitution of the United States.
      This case falls squarely under Rule 40(b)1), Texas Rules of Appellate Procedure.  Sufficiency
and ineffective assistance of counsel claims are not jurisdictional issues; therefore we have no
jurisdiction to address these issues.  Lyon v. State, 872 S.W.2d 732, 736 (Tex. Crim App. 1994),
cert. denied, 114 S. Ct. 2684, 129 L. Ed. 2d 816 (1994).  For applicability of Rule 40(b)(1) see
Davis v. State, 870 S.W.2d 43 (Tex. Crim. App. 1994); Shepherd v. State, 884 S.W.2d 571 (Tex.
App.—Waco 1994, no pet.); Penney v. State, 880 S.W.2d 59, 61 (Tex. App.—Dallas 1994, no
pet.).
      We accordingly dismiss this appeal for want of jurisdiction.
 
                                                                               JOHN A. JAMES, JR.
                                                                               Justice (Retired)

Before Chief Justice Thomas,
      Justice Vance, and
      Justice James (Retired)
Appeal dismissed
Opinion delivered and filed December 19, 1995
Do not publish